DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
Claims 9 and 16, line two of each, should be corrected as follows: “includes a mirror to reflect[[s]] an object”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al. (US 2007/0094903, hereinafter Hess).



In regards to claim 1, Hess discloses in Figure 3A and 5, a light displaying device, comprising: a light displaying screen (18), having a first viewing side (right side of 18 as oriented in Fig. 3A), and having a second illumination side opposite to the viewing side (left side of 18 as oriented in Fig. 3A); a light source (16), creating a light output (15), the light source (16) located in a location where the light output creates an output (15) that is not directly impinging seen on the light displaying screen (see Fig. 3A); a reflector (44), having a first surface (front surface of 44 reflecting light 15 as shown in Fig. 3A), the reflector (44) located between the light source (16) and the light displaying screen (18, 44 is between 16 and 18 at least optically and vertically), the reflector (44) located in a location to receive the light output from the light source (15, see Fig. 3A), and located to reflect the light output received from the light source as reflected light toward the light displaying screen (17, see Fig. 3A), the reflected light (17) being directed by the reflector (44) to the second illumination side of the light displaying screen (left side of 18 as oriented in Fig. 3A), where the reflector (44) is a moving device (Par. [0057, 0062]), which moves the first surface between plural different first points of moving and plural different second points of moving (during rotation thereof), where the plural different first points of moving have reflector surfaces (surfaces of 44, see Figs. 3A and 15 for illustration), and where the plural different first points each reflect the reflected light towards the second illumination side (as illustrated in Fig. 3A), and where the reflector is also moved between plural second points of moving (spaces between surfaces of 44, see Figs. 3A and 15 for illustration), where the plural different second points of moving do not have reflector surfaces (such points are represented by spaces between surfaces of 44, see Figs. 3A and 15 for illustration), and the second points of moving do not reflect the light towards the illumination side (again, such being represented by spaces between surfaces of 44, see Figs. 3A and 15 for illustration).



In regards to claim 3, Hess discloses in Figure 3A and 5, further comprising a cut out shape, between the reflector and the second side of the illumination screen, the cut out shape allowing light to pass inside the cut out shape, and not allowing the light to pass outside the cut out shape.

In regards to claim 4, Hess discloses in Figure 3A and 5, a cutout shape (46), between the reflector (44) and the second side of the illumination screen (see Fig. 3A).

In regards to claim 5, Hess discloses in Figure 3A and 5, the cutout shape (46) is in the shape of flames (11) and where the light displaying device displays a simulated flame (Par. [0056], Figs. 3A and 5).

In regards to claim 6, Hess discloses in Figure 3A and 5, the cutout shapes (11) are in the shape of multiple small flame shaped pieces forming a mound (Par. [0056], Figs. 3A and 5).

In regards to claim 7, Hess discloses in Figure 3A and 5, the cutout shapes (11) includes a number of flame shaped pieces, each of which are located next to one another (Par. [0056], Figs. 3A and 5).

In regards to claim 8, Hess discloses in Figure 3A and 5, the light displaying screen (18) is formed of a semitransparent material (Par. [0048, 0049, 0052]).

In regards to claim 9, Hess discloses in Figure 3A and 5, the light displaying screen (18) includes a mirror (Par. [0052]) to reflects an object on the viewing side (14), and allows light from the illumination side (17) to be seen through to its front (Par. [0048, 0049, 0052]).

In regards to claim 10, Hess discloses in Figure 3A and 5, the mirror is a partial mirror (Par. [0048, 0049, 0052]).

In regards to claim 11, Hess discloses in Figure 3A and 5, an artificial burning element (14), on the viewing side of the light displaying screen (see Fig. 3A), and where the artificial burning element is reflected by the mirror of the light displaying screen (Par. [0048]).

In regards to claim 12, Hess discloses in Figure 3A and 5, the artificial burning element (14) is an artificial log (Par. [0048], Fig. 3A).

In regards to claim 15, Hess discloses in Figure 3A, a simulated flame displaying device (10), comprising: a light displaying screen (18), having a first viewing side (right side of 18 as oriented in Fig. 3A), and having a second illumination side opposite to the viewing side (left side of 18 as oriented in Fig. 3A); a light source (16), creating a light output (15), the light source (16) located in a location where the light output creates an output (15) that is not directly impinging seen on the light displaying screen (see Fig. 3A); a rotating reflector (44), the reflector (44) located between the light source (16) and the light displaying screen (18, 44 is between 16 and 18 at least optically and vertically), the reflector (44) located in a location to receive the light output from the light source (15, see Fig. 3A), and located to reflect the light output received from the light source as reflected light toward the light displaying screen (17, see 

In regards to claim 16, Hess discloses in Figure 3A and 5, the light displaying screen (18) includes a mirror (Par. [0052]) to reflects an object on the viewing side (14), and allows light from the illumination side (17) to be seen through to its front (Par. [0048, 0049, 0052]).

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asofsky et al. (US 2012/0155075, hereinafter Asofsky).

In regards to claim 1, Asofsky discloses in Figure 1, a light displaying device (10), comprising: a light displaying screen (18), having a first viewing side (40), and having a second illumination side (42) opposite to the viewing side (see Fig. 1); a light source (22), creating a light output (26), the light source (22) located in a location where the light output creates an output that is not directly impinging seen on the light displaying screen (see Fig. 1); a reflector (20), having a first surface (front surface of 20 reflecting light 26 as shown in Fig. 1, the reflector (20) located between the light source and the light displaying screen (18, 20 is between 22 and 18 at least optically and vertically), the reflector (20) located in a location to receive the light output from the light source (see Fig. 1), and located to reflect the light 

In regards to claim 13, Asofsky discloses in Figure 1, the light source (22) comprises multiple different light sources (30) of multiple different colors (Par. [0042, 0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Asofsky.

In regard to claims 14 and 17, While Hess teaches the use of light sources (16) Hess fails to disclose or fairly suggest the light source displays multiple different colors, thus displaying the flame in multiple different colors as recited in claim 14; the light source comprises multiple different light sources of multiple different colors as recited in claim 17.
Asofsky teaches in Figure 1, a nearly identical simulated flame displaying device (10) as to that of Hess comprising a light displaying screen (18), the light source (22) displays multiple different colors (Par. [0042, 0043]), thus displaying the flame in multiple different colors (Par. [0043]) as recited in claim 14; the light source (22) comprises multiple different light sources (30) of multiple different colors (Par. [0042, 0043]) as recited in claim 17.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize multiple light sources of multiple colors as suggested by Asofsky in order to “most nearly imitate the colors of real flames” (Asofsky, Par. [0043]) and thus create the particular aesthetic desired for the simulated flame displaying device.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional simulated flame display devices similar to that which is claimed above and disclosed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896